Citation Nr: 1517278	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-20 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982 and from May 2006 to June 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for low back, left knee, and bilateral foot disabilities, which he contends were incurred in service.

The Veteran was afforded a VA examination in October 2011 for the three claims.  Reexamination is necessary because the October 2011 VA examination was predicated on an inaccurate medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, he must provide an adequate one.").

Specifically, the VA examiner rendered unfavorable opinions predicated on findings of no current disabilities of the back, left knee, and feet.  However, VA treatment records show possible current disabilities of the back:  a showing of "minor degenerative osteophytes" of the lumbar spine on July 7, 2008, and a diagnosis of lumbago on December 15, 2010.  VA treatment records also show a possible current disability of the left knee:  an impression of early degenerative changes of the knee on August 25, 2011.  VA treatment records also show possible current disabilities of the feet:  a diagnosis of flat feet on September 24, 2010, and on December 3, 2010, diagnoses of bilateral hallux limitis, onychomycosis, and neuropathy of the feet and degenerative changes of the left foot.  Therefore, the Board finds it necessary to remand the case for additional VA examination.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since April 2012.

2.  Thereafter, schedule the Veteran for a VA examination in connection with the three claims by an appropriate medical professional who has not previously examined the Veteran.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to diagnose any current disabilities of the low back, left knee, and feet.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disability had its onset during, or is otherwise related to, the Veteran's active service.

The examiner is to address whether minor degenerative osteophytes of the lumbar spine, shown on July 7, 2008, represent arthritis of the lumbar spine.

The examiner is to also address the Veteran's contention of back, knee, and foot problems since service.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

